 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
10                      CENTRAL DISTRICT OF CALIFORNIA

11 JILDARDO VILLALOBOS,                            Case No. 8:20-cv-02169-FLA-JDEx
12
                Plaintiff,
13
14 v.                                              STIPULATED PROTECTIVE
                                                   ORDER
15 EXPERIAN INFORMATION
16 SOLUTIONS, INC., TRANSUNION,
   LLC, SANTANDER CONSUMER
17 USA, INC., AND NUVISION
18 FEDERAL CREDIT UNION,
19
                        Defendants.
20
           Based on the parties’ Stipulation (Dkt. 40), the Court finds and orders as follows.
21
22         1.    PURPOSES AND LIMITATIONS

23         Discovery in this action is likely to involve production of confidential,

24 proprietary or private information for which special protection from public disclosure
25 and from use for any purpose other than pursuing this litigation may be warranted.
26 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
27 Stipulated Protective Order. The parties acknowledge that this Order does not confer
28 blanket protections on all disclosures or responses to discovery and that the protection
                                               1
 1 it affords from public disclosure and use extends only to the limited information or
 2 items that are entitled to confidential treatment under the applicable legal principles.
 3         2.    GOOD CAUSE STATEMENT
 4         Plaintiff Jildardo Villalobos has filed this lawsuit (the “Litigation”) against
 5 Defendant TransUnion, LLC (“Trans Union”), alleging that Trans Union is liable to
 6 Plaintiff for damages resulting from alleged violations of the Fair Credit Reporting
 7 Act, 15 U.S.C. § 1681 et seq. In connection with the Litigation, Trans Union has sought
 8 discovery and testimony from non-parties, including co-defendants that have been
 9 terminated from the lawsuit, regarding sensitive and confidential information about
10 Plaintiff.
11         Furthermore, the documents to be produced by Trans Union contain critical
12 information regarding their computer systems involved in credit reporting and account
13 management. Trans Union’s credit-reporting and furnishing businesses rely on the
14 use of their computer hardware and software. Trans Union have worked hard and
15 incurred great cost to update its computer hardware and software to create the best
16 possible credit-reporting systems.
17         In order to operate national credit reporting services, Trans Union had to design
18 unique computer systems to process information received from tens of thousands of
19 diverse lenders and other entities involved in the credit industry, from the public record
20 and from other sources. Likewise, creditors use proprietary computer systems to
21 manage accounts, including furnishing of information. Extremely sophisticated and
22 unique computer software designs were necessary to allow Trans Union to process
23 that information in the form of credit reports as accurately as possible when a
24 consumer applies for credit. Trans Union has spent hundreds of millions of dollars
25 and countless hours of employee time developing their unique and sophisticated
26 computer systems.
27         The sophistication of Trans Union’s separate computer systems is a major
28 advantage in the marketplace. Were information about its highly sophisticated
                                               2
 1 computer system to get into the hands of competitors, it would enable the competitors
 2 to enhance their own systems and, in so doing, remove the marketing edge currently
 3 enjoyed by each of them. Similarly, were information about the design and workings
 4 of those systems, including internal policies and procedures, to get into the hands of a
 5 would-be competitor, it would greatly facilitate that would-be competitor's efforts to
 6 develop its own sophisticated computer system. Each of these would have a serious
 7 financial impact on Trans Union.
 8         Were this same type of information to get into criminal hands, it would facilitate
 9 the efforts of those who seek to improperly access Trans Union’s files on consumers
10 and perpetrate identity fraud. It would also facilitate the efforts of those who seek to
11 make changes to information in consumers’ files. In addition to impairing the privacy
12 of consumers, such actions could lead to a loss of confidence in Trans Union. This
13 loss of confidence, critical in the credit reporting business, could put Trans Union out
14 of business.
15         Finally, Plaintiff and Trans Union will be disclosing Plaintiff’s sensitive
16 personal information, and confidential information of other individuals may also be
17 disclosed. It is extremely important that this information remain protected and not be
18 readily available due to the dangers of identity theft.
19         3.     ACKNOWLEDGEMENT OF UNDER SEAL FILING PROCEDURE
20         The parties further acknowledge, as set forth in Section 14.3, below, that this
21 Stipulated Protective Order does not entitle them to file confidential information
22 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
23 and the standards that will be applied when a party seeks permission from the court
24 to file material under seal. There is a strong presumption that the public has a right
25 of access to judicial proceedings and records in civil cases. In connection with non-
26 dispositive motions, good cause must be shown to support a filing under seal. See
27 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
28 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
                                               3
 1 Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
 2 stipulated protective orders require good cause showing), and a specific showing of
 3 good cause or compelling reasons with proper evidentiary support and legal
 4 justification, must be made with respect to Protected Material that a party seeks to
 5 file under seal. The parties’ mere designation of Disclosure or Discovery Material
 6 as CONFIDENTIAL does not— without the submission of competent evidence by
 7 declaration, establishing that the material sought to be filed under seal qualifies as
 8 confidential, privileged, or otherwise protectable—constitute good cause.
 9         Further, if a party requests sealing related to a dispositive motion or trial, then
10 compelling reasons, not only good cause, for the sealing must be shown, and the relief
11 sought shall be narrowly tailored to serve the specific interest to be protected. See
12 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
13 or type of information, document, or thing sought to be filed or introduced under seal,
14 the party seeking protection must articulate compelling reasons, supported by specific
15 facts and legal justification, for the requested sealing order. Again, competent evidence
16 supporting the application to file documents under seal must be provided by declaration.
17         Any document that is not confidential, privileged, or otherwise protectable in its
18 entirety will not be filed under seal if the confidential portions can be redacted. If
19 documents can be redacted, then a redacted version for public viewing, omitting only
20 the confidential, privileged, or otherwise protectable portions of the document, shall be
21 filed. Any application that seeks to file documents under seal in their entirety should
22 include an explanation of why redaction is not feasible.
23         4.    DEFINITIONS
24         4.1   Action: Jildardo Villalobos v. Experian Information Solutions, Inc., et al.,
25               Civil Action No. 8:20-cv-02169-CJC-JDE
26         4.2   Challenging Party: a Party or Non-Party that challenges the designation
27               of information or items under this Order.
28
                                               4
1    4.3   “CONFIDENTIAL” Information or Items: information (regardless of
2          how it is generated, stored or maintained) or tangible things that qualify
3          for protection under Federal Rule of Civil Procedure 26(c), and as
4          specified above in the Good Cause Statement.
5    4.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
6          support staff).
7    4.5   Designating Party: a Party or Non-Party that designates information or
8          items that it produces in disclosures or in responses to discovery as
9          “CONFIDENTIAL.”
10   4.6   Disclosure or Discovery Material: all items or information, regardless of
11         the medium or manner in which it is generated, stored, or maintained
12         (including, among other things, testimony, transcripts, and tangible
13         things), that are produced or generated in disclosures or responses to
14         discovery.
15   4.7   Expert: a person with specialized knowledge or experience in a matter
16         pertinent to the litigation who has been retained by a Party or its counsel
17         to serve as an expert witness or as a consultant in this Action.
18   4.8   House Counsel: attorneys who are employees of a party to this Action.
19         House Counsel does not include Outside Counsel of Record or any other
20         outside counsel.
21   4.9   Non-Party: any natural person, partnership, corporation, association or
22         other legal entity not named as a Party to this action.
23   4.10 Outside Counsel of Record: attorneys who are not employees of a party
24         to this Action but are retained to represent a party to this Action and have
25         appeared in this Action on behalf of that party or are affiliated with a law
26         firm that has appeared on behalf of that party, and includes support staff.
27
28
                                        5
 1         4.11 Party: any party to this Action, including all of its officers, directors,
 2               employees, consultants, retained experts, and Outside Counsel of Record
 3               (and their support staffs).
 4         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5               Discovery Material in this Action.
 6         4.13 Professional Vendors: persons or entities that provide litigation support
 7               services (e.g., photocopying, videotaping, translating, preparing exhibits
 8               or demonstrations, and organizing, storing, or retrieving data in any form
 9               or medium) and their employees and subcontractors.
10         4.14 Protected Material: any Disclosure or Discovery Material that is
11               designated as “CONFIDENTIAL.”
12         4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13               from a Producing Party.
14         5.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only Protected
16 Material (as defined above), but also (1) any information copied or extracted from
17 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18 Material; and (3) any testimony, conversations, or presentations by Parties or their
19 Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the trial
21 judge and other applicable authorities. This Order does not govern the use of Protected
22 Material at trial.
23         6.    DURATION
24         Once a case proceeds to trial, information that was designated as
25 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
26 as an exhibit at trial becomes public and will be presumptively available to all members
27 of the public, including the press, unless compelling reasons supported by specific
28 factual findings to proceed otherwise are made to the trial judge in advance of the trial.
                                               6
 1 See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 2 documents produced in discovery from “compelling reasons” standard when merits-
 3 related documents are part of court record). Accordingly, the terms of this protective
 4 order do not extend beyond the commencement of the trial.
 5         7.      DESIGNATING PROTECTED MATERIAL
 6         7.1     Exercise of Restraint and Care in Designating Material for Protection.
 7 Each Party or Non-Party that designates information or items for protection under this
 8 Order must take care to limit any such designation to specific material that qualifies
 9 under the appropriate standards. The Designating Party must designate for protection
10 only those parts of material, documents, items or oral or written communications that
11 qualify so that other portions of the material, documents, items or communications for
12 which protection is not warranted are not swept unjustifiably within the ambit of this
13 Order.
14         Mass, indiscriminate or routinized designations are prohibited. Designations
15 that are shown to be clearly unjustified or that have been made for an improper purpose
16 (e.g., to unnecessarily encumber the case development process or to impose
17 unnecessary expenses and burdens on other parties) may expose the Designating Party
18 to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20 designated for protection do not qualify for protection, that Designating Party must
21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         7.2     Manner and Timing of Designations. Except as otherwise provided in this
23 Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
24 qualifies for protection under this Order must be clearly so designated before the
25 material is disclosed or produced.
26         Designation in conformity with this Order requires:
27               (a) for information in documentary form (e.g., paper or electronic
28                   documents, but excluding transcripts of depositions or other pretrial or
                                               7
1        trial proceedings), that the Producing Party affix at a minimum, the
2        legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
3        to each page that contains protected material. If only a portion of the
4        material on a page qualifies for protection, the Producing Party also must
5        clearly identify the protected portion(s) (e.g., by making appropriate
6        markings in the margins).
7             A Party or Non-Party that makes original documents available for
8        inspection need not designate them for protection until after the
9        inspecting Party has indicated which documents it would like copied and
10       produced.
11            During the inspection and before the designation, all of the material
12       made available for inspection shall be deemed “CONFIDENTIAL.”
13       After the inspecting Party has identified the documents it wants copied
14       and produced, the Producing Party must determine which documents, or
15       portions thereof, qualify for protection under this Order. Then, before
16       producing the specified documents, the Producing Party must affix the
17       “CONFIDENTIAL legend” to each page that contains Protected
18       Material. If only a portion of the material on a page qualifies for
19       protection, the Producing Party also must clearly identify the protected
20       portion(s) (e.g., by making appropriate markings in the margins).
21   (b) for testimony given in depositions that the Designating Party identifies
22       the Disclosure or Discovery Material on the record, before the close of
23       the deposition all protected testimony.
24   (c) for information produced in some form other than documentary and for
25       any other tangible items, that the Producing Party affix in a prominent
26       place on the exterior of the container or containers in which the
27       information is stored the legend “CONFIDENTIAL.” If only a portion
28
                                     8
1                 or portions of the information warrants protection, the Producing Party,
2                 to the extent practicable, shall identify the protected portion(s).
3        7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
4 failure to designate qualified information or items does not, standing alone, waive the
5 Designating Party’s right to secure protection under this Order for such material. Upon
6 timely correction of a designation, the Receiving Party must make reasonable efforts
7 to assure that the material is treated in accordance with the provisions of this Order.
8        8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
9        8.1    Timing of Challenges.        Any Party or Non-Party may challenge a
10              designation of confidentiality at any time that is consistent with the
11              Court’s Scheduling Order.
12       8.2    Meet and Confer.       The Challenging Party shall initiate the dispute
13              resolution process under Local Rule 37-1 et seq.
14       8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
15              stipulation pursuant to Local Rule 37-2.
16       8.4    The burden of persuasion in any such challenge proceeding shall be on
17              the Designating Party. Frivolous challenges, and those made for an
18              improper purpose (e.g., to harass or impose unnecessary expenses and
19              burdens on other parties) may expose the Challenging Party to sanctions.
20              Unless the Designating Party has waived or withdrawn the confidentiality
21              designation, all parties shall continue to afford the material in question the
22              level of protection to which it is entitled under the Producing Party’s
23              designation until the Court rules on the challenge.
24       9.     ACCESS TO AND USE OF PROTECTED MATERIAL
25       9.1    Basic Principles. A Receiving Party may use Protected Material that is
26              disclosed or produced by another Party or by a Non-Party in connection
27              with this Action only for prosecuting, defending, or attempting to settle
28              this Action. Such Protected Material may be disclosed only to the
                                              9
1          categories of persons and under the conditions described in this Order.
2          When the Action has been terminated, a Receiving Party must comply
3          with the provisions of section 15 below (FINAL DISPOSITION).
4                Protected Material must be stored and maintained by a Receiving
5          Party at a location and in a secure manner that ensures that access is
6          limited to the persons authorized under this Order.
7    9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
8          otherwise ordered by the court or permitted in writing by the Designating
9          Party, a Receiving Party may disclose any information or item designated
10         “CONFIDENTIAL” only to:
11         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12              well as employees of said Outside Counsel of Record to whom it is
13              reasonably necessary to disclose the information for this Action;
14         (b) the officers, directors, and employees (including House Counsel) of
15              the Receiving Party to whom disclosure is reasonably necessary for
16              this Action;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom
18              disclosure is reasonably necessary for this Action and who have
19              signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
20              A);
21         (d) the court and its personnel;
22         (e) court reporters and their staff;
23         (f) professional jury or trial consultants, mock jurors, and Professional
24              Vendors to whom disclosure is reasonably necessary for this Action
25              and who have signed the “Acknowledgment and Agreement to Be
26              Bound” (Exhibit A);
27
28
                                       10
 1             (g) the author or recipient of a document containing the information or a
 2                   custodian or other person who otherwise possessed or knew the
 3                   information;
 4             (h) during their depositions, witnesses, and attorneys for witnesses, in
 5                   the Action to whom disclosure is reasonably necessary provided: (1)
 6                   the deposing party requests that the witness sign the form attached as
 7                   Exhibit A hereto; and (2) they will not be permitted to keep any
 8                   confidential information unless they sign the “Acknowledgment and
 9                   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
10                   Designating Party or ordered by the court. Pages of transcribed
11                   deposition testimony or exhibits to depositions that reveal Protected
12                   Material may be separately bound by the court reporter and may not
13                   be disclosed to anyone except as permitted under this Stipulated
14                   Protective Order; and
15             (i) any mediators or settlement officers and their supporting personnel,
16                   mutually agreed upon by any of the parties engaged in settlement
17                   discussions.
18       10.   PROTECTED            MATERIAL        SUBPOENAED           OR      ORDERED
19             PRODUCED IN OTHER LITIGATION
20       If a Party is served with a subpoena or a court order issued in other litigation that
21 compels disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL,” that Party must:
23       (a)   promptly notify in writing the Designating Party. Such notification shall
24             include a copy of the subpoena or court order;
25       (b)   promptly notify in writing the party who caused the subpoena or order to
26             issue in the other litigation that some or all of the material covered by the
27             subpoena or order is subject to this Protective Order. Such notification
28             shall include a copy of this Stipulated Protective Order; and
                                             11
1    (c)   cooperate with respect to all reasonable procedures sought to be pursued
2          by the Designating Party whose Protected Material may be affected. If he
3          Designating Party timely seeks a protective order, the Party served with
4          the subpoena or court order shall not produce any information designated
5          in this action as “CONFIDENTIAL” before a determination by the court
6          from which the subpoena or order issued, unless the Party has obtained
7          the Designating Party’s permission. The Designating Party shall bear the
8          burden and expense of seeking protection in that court of its confidential
9          material and nothing in these provisions should be construed as
10         authorizing or encouraging a Receiving Party in this Action to disobey a
11         lawful directive from another court.
12   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13         PRODUCED IN THIS LITIGATION
14   (a)   The terms of this Order are applicable to information produced by a Non-
15         Party in this Action and designated as “CONFIDENTIAL.” Such
16         information produced by Non-Parties in connection with this litigation is
17         protected by the remedies and relief provided by this Order. Nothing in
18         these provisions should be construed as prohibiting a Non-Party from
19         seeking additional protections.
20   (b)   In the event that a Party is required, by a valid discovery request, to
21         produce a Non-Party’s confidential information in its possession, and the
22         Party is subject to an agreement with the Non-Party not to produce the
23         Non-Party’s confidential information, then the Party shall:
24            (1) promptly notify in writing the Requesting Party and the Non-
25                 Party that some or all of the information requested is subject to a
26                 confidentiality agreement with a Non-Party;
27            (2) promptly provide the Non-Party with a copy of the Stipulated
28                 Protective Order in this Action, the relevant discovery request(s),
                                       12
 1                        and a reasonably specific description of the information
 2                        requested; and
 3                   (3) make the information requested available for inspection by the
 4                        Non-Party, if requested.
 5         (c)   If the Non-Party fails to seek a protective order from this court within 14
 6               days of receiving the notice and accompanying information, the Receiving
 7               Party may produce the Non-Party’s confidential information responsive
 8               to the discovery request. If the Non-Party timely seeks a protective order,
 9               the Receiving Party shall not produce any information in its possession or
10               control that is subject to the confidentiality agreement with the Non-Party
11               before a determination by the court. Absent a court order to the contrary,
12               the Non-Party shall bear the burden and expense of seeking protection in
13               this court of its Protected Material.
14         12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
18 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
19 all unauthorized copies of the Protected Material, (c) inform the person or persons to
20 whom unauthorized disclosures were made of all the terms of this Order, and (d)
21 request such person or persons to execute the “Acknowledgment an Agreement to Be
22 Bound” attached hereto as Exhibit A.
23         13.   INADVERTANT PRODUCTION OF PRIVILEGED OR OTHERWISE
24               PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26 inadvertently produced material is subject to a claim of privilege or other protection,
27 the obligations of the Receiving Parties are those set forth in Federal Rule of
28 Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                                              13
 1 procedure may be established in an e-discovery order that provides for production
 2 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),
 3 insofar as the parties reach an agreement on the effect of disclosure of a communication
 4 or information covered by the attorney-client privilege or work product protection, the
 5 parties may incorporate their agreement in the stipulated protective order submitted to
 6 the court.
 7        14.    MISCELLANEOUS
 8        14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9               person to seek its modification by the Court in the future.
10        14.2 Right to Assert Other Objections. By stipulating to the entry of this
11               Protective Order, no Party waives any right it otherwise would have to
12               object to disclosing or producing any information or item on any ground
13               not addressed in this Stipulated Protective Order. Similarly, no Party
14               waives any right to object on any ground to use in evidence of any of the
15               material covered by this Protective Order.
16        14.3 Filing Protected Material. A Party that seeks to file under seal any
17               Protected Material must comply with Local Civil Rule 79-5. Protected
18               Material may only be filed under seal pursuant to a court order authorizing
19               the sealing of the specific Protected Material. If a Party’s request to file
20               Protected Material under seal is denied by the court, then the Receiving
21               Party may file the information in the public record unless otherwise
22               instructed by the court.
23        15.    FINAL DISPOSITION
24        After the final disposition of this Action, as defined in paragraph 6, within 60
25 days of a written request by the Designating Party, each Receiving Party must return
26 all Protected Material to the Producing Party or destroy such material. As used in this
27 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28 summaries, and any other format reproducing or capturing any of the Protected
                                             14
 1 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 2 must submit a written certification to the Producing Party (and, if not the same person
 3 or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
 4 category, where appropriate) all the Protected Material that was returned or destroyed
 5 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 6 compilations, summaries or any other format reproducing or capturing any of the
 7 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 8 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 9 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
10 attorney work product, and consultant and expert work product, even if such materials
11 contain Protected Material. Any such archival copies that contain or constitute
12 Protected Material remain subject to this Protective Order as set forth in Section 6
13 (DURATION).
14        16.    VIOLATION
15        Any violation of this Order may be punished by appropriate measures including,
16 without limitation, contempt proceedings and/or monetary sanctions.
17
18        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19   DATED: June 21, 2021               QUILLING, SELANDER, LOWNDS,
20                                      WINSLETT & MOSER, P.C.
21                                      By: /s/ Kristin L. Marker
22                                          Kristin L. Marker
                                            Counsel for TRANS UNION LLC
23
24   DATED: June 21, 2021               LAW OFFICES OF JONATHAN A. STIEGLITZ
25
                                        By: /s/ Jonathan A. Steiglitz
26                                          Jonathan A. Steiglitz
27                                          Counsel for PLAINTIFF JILDARDO
                                            VILLALOBOS
28
                                              15
1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
3 DATED: June 21, 2021
4
                             JOHN D. EARLY
5                            United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              16
 1                                     EXHIBIT A
 2
 3        The undersigned has read and understands the terms of the Agreed
 4 Protective/Confidentiality Order effective in this case, Jildardo Villalobos v.
 5 Experian Information Solutions, Inc., et al., Civil Action No. 8:20-cv-02169-FLA-
 6 JDE, which is currently pending in the United States District Court for the Central
 7 District of California, Southern Division. The undersigned agrees (i) to abide by the
 8 terms of the Agreed Protective/Confidentiality Order; (ii) not to use or divulge,
 9 under penalty of law, any documents, materials or other information covered by the
10 Agreed Protective/Confidentiality Order, including Confidential Information,
11 except as permitted by the terms of the Agreed Protective/Confidentiality Order; and
12 (iii) to submit to the jurisdiction of the United States District Court for Central
13 District of California, Southern Division for resolution of any issues arising under
14 the Agreed Protective/Confidentiality Order.
15
16 Dated: ____________________                    Signed: ________________________
17
18                                                Printed: ________________________
19
20
21
22
23
24
25
26
27
28
                                            17
